DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Paula Estrada de Martin on 3 August 2022.
The application has been amended as follows: 
23. (Currently amended) The method of claim 17, wherein the mono-hydroxylated elovanoid is selected from the group consisting of the formulas G, H, I or J: 

    PNG
    media_image1.png
    148
    594
    media_image1.png
    Greyscale

 wherein: 
m is 0 to 19 and -CO-OR is a carboxylic acid group, or a salt or an ester thereof, and wherein: 
if -CO-OR is a carboxylic acid group and the compound G, H, I or J is a salt thereof, the cation of the salt is a pharmaceutically acceptable cation, and 
if -CO-OR is an ester, then R is an alkyl group.
30. (Currently amended) The method of claim 23, wherein the mono-hydroxylated elovanoid is selected from a group consisting of. methyl (S,14Z,17Z,20Z,23Z,25E,29Z)-27-hydroxydotriaconta- 14,17,20,23,25,29-hexaenoate (G1), sodium (S,14Z,17Z,20Z,23Z,25E,29Z)-27-hydroxydotriaconta- 14,17,20,23,25,29-hexaenoate (G2), methyl (S,16Z,19Z,22Z,25Z,27E,31Z)-29- hydroxytetratriaconta-16,19,22,25,27,31-hexaenoate (G3); and sodium (S,16Z,19Z,22Z,25Z,27E,31Z)-29-hydroxytetratriaconta-16,19,22,25,27,31-hexaenoate (G4) having the formulas, respectively:
                       
    PNG
    media_image2.png
    418
    587
    media_image2.png
    Greyscale
.

38. (Currently amended) The method of claim 31, wherein the di-hydroxylated elovanoid is selected from the group consisting of: methyl (14Z,17Z,20R,21E,23E,25Z,27S,29Z)-20,27- dihydroxydotriaconta-14,17,21,23,25,29-hexaenoate (K), sodium (14Z,17Z,20R,21E,23E,25Z,27S,29Z)-20,27-dihydroxydotriaconta-14,17,21,23,25,29-hexaenoate (K2), methyl (16Z,19Z,22R,23E,25E,27Z,29S,31Z)-22,29-dihydroxytetratriaconta- 16,19,23,25,27,31-hexaenoate (K3), and sodium (16Z,19Z,22R,23E,25E,27Z,29S,31Z)-22,29- dihydroxytetratriaconta-16,19,23,25,27,31-hexaenoate (K4) having the formulas, respectively:
          
    PNG
    media_image3.png
    401
    765
    media_image3.png
    Greyscale
.

47. (Currently amended) The method of claim 17, wherein the elovanoid is an alkynyl di- hydroxylated elovanoid selected from the group consisting of the formulas S, T, U or V:
   
    PNG
    media_image4.png
    215
    750
    media_image4.png
    Greyscale

 wherein: 
m is 0 to 19 and -CO-OR is a carboxylic acid group, or a salt or an ester thereof, 
and wherein: 
if -CO-OR is a carboxylic acid group and the compound S, T, U or V is a salt thereof, the cation of the salt is a pharmaceutically acceptable cation, and
 if -CO-OR is an ester, then R is an alkyl group
and wherein: 
compounds S and T each have a total from 23 to 42 carbon atoms in the carbon chain, with 3 cis carbon-carbon double bonds starting at positions n-3, n-15 and n-18, with 2 trans carbon-carbon double bonds located at positions starting at n-9 and n-11, and a carbon-carbon triple bond starting at position n-7; and 
compounds U and V each have a total from 23 to 42 carbon atoms in the carbon chain, with 3 cis carbon-carbon double bonds starting at positions n-3 and n-15, with 2 trans carbon-carbon double bonds located at positions starting at n-9, n-11, and a carbon-carbon triple bond starting at position n-7.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH D CARR whose telephone number is (571)272-0637. The examiner can normally be reached Monday-Friday (10:30 am -7:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetteroff can be reached on 572-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEBORAH D. CARR/
Primary Examiner
Art Unit 1622



/DEBORAH D CARR/Primary Examiner, Art Unit 1622